Citation Nr: 0621742	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-19 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to May 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs Regional Office & Insurance 
Center (VAROIC) in Philadelphia, Pennsylvania, and a 
September 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In her May 2004 substantive appeal, the veteran requested a 
BVA hearing.  She withdrew this request by a letter dated 
September 21, 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that she has developed an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD) or major depression, as a result of personal 
trauma experienced in the military.  Specifically, in her 
June 2003 response to a PTSD Questionnaire, the veteran 
stated that several soldiers raped her after she lost 
consciousness at a party.  This occurred at a motel outside 
of the base at Fort Gordon, Georgia, after the veteran's 
October 1974 graduation from Advanced Individual Training 
(AIT).  She also described being raped by another officer 
while stationed at Fort Ord, California, and witnessing the 
sexual harassment of other female officers.  The veteran 
recounted a couple of instances in which fellow officers 
threatened to rape her while she was stationed at Fort Knox, 
Kentucky and of being falsely accused of spreading a venereal 
disease.  

The claims file includes private medical records from 
September 1999 referring to a history of depression, and VA 
medical records describe psychiatric care received between 
October 2000 and August 2002.  A January 2002 record notes 
the veteran was referred to the VA medical center for 
treatment related to military sexual trauma, and it 
specifically refers to the gang rape mentioned above.  The 
medical records also note the veteran has reported a history 
of physical and sexual abuse by her grandfather and husband.  

Following a review of the record, the Board finds that there 
is an enhanced duty to assist the veteran with the 
development of her claim for service connection for an 
acquired psychiatric disability as a result of a personal 
assault.  Specifically, the RO must consider all of the 
special provisions of VA Adjudication Procedure Manual M21-
1MR (M21-1MR), Part IV, regarding personal assault.  M21-1MR 
notes that personal assault is an event of human design that 
threatens or inflicts harm.  Examples of this are rape, 
physical assault, domestic battering, robbery, mugging, 
stalking, and harassment.  M21-1MR, Part IV, Subpart ii, 
1.D.17.a.  M21-1MR identifies alternative sources for 
developing evidence of personal assault, including private 
medical records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, and personal diaries or journals.  M21-1MR, Part IV, 
Subpart ii, 1.D.17.g.  

When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  Examples of behavior changes that might indicate a 
stressor include: a request to be transferred to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) 
(2005); see Patton v. West, 12 Vet. App. 272 (1999) (holding 
that certain special M21 manual evidentiary procedures apply 
in post-traumatic stress disorder personal assault cases).  
VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  See 67 Fed. Reg. 10330-10332 (March 7, 2002).  VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f)(3) (2005).

In the case at hand, the PTSD Questionnaire asked the veteran 
to identify other sources of information, including a 
counseling center, crisis center, hospital, or an individual 
with whom the veteran may have discussed the relevant events.  
The September 2003 rating decision and the March 2004 
statement of the case informed the veteran that evidence of 
behavioral changes may substantiate the occurrence of a 
personal assault.  However, the Board finds that these 
communications provide insufficient notice in the veteran's 
personal assault claim.  See Mayfield v. Nicholson, No. 05-
7157 (Fed. Cir. April 5, 2006) (holding that the duty to 
notify cannot be satisfied by reference to various post-
decisional communications from which the claimant might have 
been able to infer what evidence was lacking).  Therefore, a 
remand is warranted to provide the veteran and her 
representative a letter that advises them as required by 38 
C.F.R. § 3.304(f)(3) and allow them the opportunity to 
furnish this type of evidence or to advise VA of potential 
sources of such evidence.  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In addition to the 
notification deficiencies listed above, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or the effective date of such a 
benefit.  Therefore, the claim must be remanded in order to 
provide proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

The Board additionally notes that, in her response to the 
PTSD Questionnaire, the veteran mentioned having talked to a 
counsellor R.L. at the Christian Appalachian Project in 
Kentucky.  She did not provide more information because she 
was pretty sure the counselor had died.  No attempt was made 
to contact the Christian Appalachian Project to determine 
whether it possesses counseling records to corroborate the 
veteran's contentions.  On remand, VA should assist in 
requesting these and any other potentially relevant records 
that the veteran has identified.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Proper notice must also 
comply with the special provisions of VA 
Adjudication Procedure Manual M21-1MR, 
Part IV, regarding personal assault, 
including notification of the alternative 
sources of evidence the veteran may submit 
or evidence of behavioral changes that may 
support her claim. 

2.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
individuals or facilities, including the 
Christian Appalachian Project in Kentucky, 
that may possess additional records 
pertinent to her claim.  After obtaining 
any necessary authorization from the 
veteran for the release of any private 
medical records, the RO should obtain 
these records and associate them with the 
file.

3.  If, and only if, the RO obtains 
evidence to corroborate the veteran's 
contention that she was sexually assaulted 
in service, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA psychiatric examination to 
determine the nature, extent, and etiology 
of any psychiatric disorder, including 
PTSD and major depressive disorder, that 
she may have.  The claims folder must be 
made available to the examiner for review, 
and the examiner should indicate in the 
report that the claims file was reviewed.  
The clinical history and all pertinent 
psychiatric pathology should be noted in 
the report of the examination.  If PTSD is 
diagnosed, the examiner should specify 
which stressor or stressors were used as 
the basis for the diagnosis, whether the 
stressors found to be established by the 
record were sufficient to produce a 
diagnosis of PTSD, and whether there is a 
link between current symptomatology and 
any in-service stressor found to be 
established by the record.  The examiner 
should opine whether it is at least as 
likely as not that any current psychiatric 
disorder, including PTSD, had its onset 
during the veteran's active service.

4.  The RO must notify the appellant that 
it is her responsibility to report for the 
above noted examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2005).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal.  If the issue on appeal continues 
to be denied, the veteran and her 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required by the 
veteran until she receives further notice; however, she may 
present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  This claim must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


